OPINION OF THE COURT
Per Curiam.
Joseph R. McCoy has submitted an affidavit dated September 12, 1988, wherein he tenders his resignation as an attorney and counselor-at-law (22 NYCRR 691.9). Mr. McCoy was admitted to the practice of law by the Appellate Division, Second Judicial Department, on March 6, 1974. By opinion *278and order of this court dated March 14, 1988, Mr. McCoy was suspended from the practice of law for a period of three years ultimately effective October 24, 1988 (136 AD2d 31).
Mr. McCoy acknowledges that he is the subject of an investigation by the Grievance Committee for the Tenth Judicial District concerning allegations that after being retained in a conservatorship proceeding, he converted escrow moneys amounting to $17,750 to his own use and benefit; that after being retained to transfer a deed, he failed to return documents to a client for several months despite repeated telephone calls from the client requesting said documents; and, that after being retained as a trial counsel, he failed to return the client’s telephone calls, failed to keep appointments, failed to advise the client as to the status of the matter, and failed to cooperate with the Grievance Committee in its investigation of this matter.
Mr. McCoy indicates that he could not successfully defend himself on the merits against the charges outlined above, that his resignation is freely and voluntarily tendered, that he is not being subjected to coercion or duress, and that he is fully aware of the implications of submitting his resignation.
Under the circumstances herein, the resignation of Joseph R. McCoy as a member of the Bar should be accepted and directed to be filed. Mr. McCoy should be disbarred and his name stricken from the roll of attorneys and counselors-at-law effective forthwith.
Mollen, P. J., Mangano, Thompson, Bracken and Rubin, JJ., concur.
Ordered that the resignation of Joseph R. McCoy, admitted under the name of Joseph R. McCoy III, is accepted and is directed to be filed; and it is further,
Ordered that effective February 27, 1989, Joseph R. McCoy is disbarred and it is directed that his name be stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that Joseph R. McCoy shall promptly comply with this court’s rules governing the conduct of disbarred, suspended and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, Joseph R. McCoy is commanded to desist and refrain (1) from practicing law in any form, either as principal or agent, clerk or em*279ployee of another, (2) from appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission or other public authority, (3) from giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) from holding himself out in any way as an attorney and counselor-at-law.